Citation Nr: 1425105	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran later appeared before the undersigned in May 2012 and delivered sworn testimony via video conference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his May 2012 Board hearing the Veteran essentially asserted that his condition has worsened since his May 2011 VA PTSD examination.  In particular, the Veteran indicated that he had recently been drinking more, awakening at night, and feeling unexplainably uneasy.  Given the Veteran's claim of increased symptomatology since his last VA examination in May 2011, a new VA examination is warranted to determine the current severity of his PTSD.

The Board also notes that while the Veteran has been consistently seeking treatment for PTSD, the last record of such treatment is dated in April 2012 (located in the Veteran's virtual file), leading the Board to the conclusion that it is likely that not all VA PTSD treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for PTSD dated since April 30, 2012, and associate them with the record.

2.  Following completion of the above, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  Thereafter, readjudicate the issue currently on appeal.  If the benefits sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



